EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christos S. Kyriakou (Reg. No. 42,776) on March 11, 2021.
The application has been amended as follows: 
In the claims:
1-11.  (Canceled)

12.  (Previously Presented) An improved adhesive, comprising:
a base adhesive formulation; and
an adhesive modifier present in an amount less than 2% by weight of the total weight of the improved adhesive,
wherein the adhesive modifier comprises a copolymer having a first monomer having a bis-hydroxyl substitution with hydroxyl groups positioned ortho to each other on a benzene ring, and a second monomer that is an acrylate monomer.

13.  (Previously Presented) The improved adhesive according to claim 12, wherein the first monomer is a dopamine monomer, a maleimide-dopamine monomer, or a derivative thereof.



15.  (Original) The improved adhesive according to claim 12, wherein the base adhesive is selected from the group consisting of an epoxy, an acrylate-based adhesive, a thermoplastic elastomers (TPE), and a thermoplastic urethane or urea (TPU).

16.  (Canceled)

17.  (Previously Presented) The improved adhesive according to claim 12, wherein the adhesive modifier is present in an amount less than 1% by weight of the total weight of the improved adhesive.

18.  (Previously Presented) The improved adhesive according to claim 12, wherein the adhesive modifier is present in an amount between 0.2% and 0.6% by weight of the total weight of the improved adhesive.

19.  (Original) The improved adhesive according to claim 12, wherein the mole fraction of the first monomer in the copolymer is between 0.1 and 0.5.

20-25.  (Canceled)

* * * * *
EXAMINER’S COMMENT
Pending Claims
Claims 12-15 and 17-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Original claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2020.
Newly submitted claims 20-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I.  Original claims 1-11, drawn to a method of improving an adhesive, classified in C08J 3/20.
II. Original claims 12-19, drawn to an improved adhesive, classified in C09J 11/08.
III. New claims 20-25, drawn to an improved adhesive, classified in C09J 11/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In : (1) the process as claimed can be used to make another and materially different product, such as one featuring a non-polymeric adhesive modifier (Group II requires a copolymer adhesive modifier).
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case: (1) the process as claimed can be used to make another and materially different product, such as one featuring an adhesive modifier that does not contain “an additional group providing integration with the base adhesive formulation” (Group III requires this additional group in the form of “a reactive polymerizable group” or “an oligomeric polymer chain”).
Inventions II and III are directed to related adhesive compositions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design/effect, in terms of the modifier: Group II features a copolymer modifier having a first monomer having a bis-hydroxyl substitution with hydroxyl groups positioned ortho to each other on a benzene ring, and a second monomer that is an acrylate monomer; and Group III features a small molecule containing two or more hydroxyl groups in addition to a group providing integration with the base adhesive formulation (a reactive/polymerizable group or an oligomeric polymer chain).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new claims 20-25 are also withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 1-11 (Group I) and 20-25 (Group III) directed to inventions non-elected without traverse.  Accordingly, claims 1-11 and 20-25 have been cancelled.

Response to Amendment
The objection to claim 16 has been rendered moot by the cancellation of this claim.
The objection to claims 13, 17, and 18 has been overcome by amendment.
The rejection of claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of this claim.
The rejection of claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amenendment.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2008-0057118 A) in view of Hatanaka et al. (US 2013/0029087 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 12, 14, 15, and 17-19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2008-0057118 A) in view of Hatanaka et al. (US 2013/0029087 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 12-15 and 17-19 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 12, 2021